Exhibit 10.43

STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of the 28th day of
March, 2016 by and between HOOPER HOLMES, INC., a New York corporation (the
“Company”), and 200 NNH, LLC a California limited liability company (the
“Investor”).
WHEREAS, pursuant to Section 4(a)(2) of the 1933 Act (as defined below) and Rule
506 of Regulation D promulgated thereunder, the Investor wishes to purchase, and
the Company wishes to sell, 10,000,000 shares (the “Shares”) of the Company’s
common stock, $0.04 par value (the “Common Stock”) upon the terms and condition
stated in the Agreement (the “Offering”).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:
1.    Purchase and Sale of Shares. On the Closing Date (as hereinafter defined),
subject to the terms and conditions of this Agreement, the Investor hereby
agrees to purchase, and the Company hereby agrees to sell and issue, the Shares.
2.    Purchase Price. The aggregate purchase price for the Shares to be
purchased by the Investor at the Closing shall be $1,200,000.00 (the “Purchase
Price”). At the Closing, the Investor shall fund the Purchase Price by wire
transfer of immediately available funds to the account specified in writing by
the Company prior to the date hereof.
3.    The Closing. Subject to the conditions set forth below, the purchase and
sale of the Shares shall take place at the offices of Spencer Fane, LLP, 1000
Walnut Street, Suite 1400, Kansas City, MO 64106, not later than the second
business day after the satisfaction of all of the conditions of this Agreement
(the “Closing” and the “Closing Date”) or at such other location and on such
other date as the Company and the Investor shall mutually agree.
4.    Closing Conditions; Certain Covenants.
4.1    Conditions to the Investor’s Obligations. The obligation of the Investor
to purchase the Shares to be issued to the Investor at the Closing is subject to
the fulfillment, to the Investor’s reasonable satisfaction, prior to or at the
Closing, of each of the following conditions:
(a)    Representations and Warranties. The representations and warranties of the
Company in this Agreement shall be true and correct in all material respects as
of the date hereof and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such date).
(b)    Covenants. The Company shall have performed, satisfied and complied in
all respects with the covenants, agreements and conditions required to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.

 
 
WA 7935889.6




--------------------------------------------------------------------------------

Exhibit 10.43

(c)    Listing. The Common Stock shall be listed or quoted on the NYSE MKT and
all Shares to be issued by the Company to the Investor pursuant to this
Agreement shall have been approved for listing or quotation on the NYSE MKT in
accordance with the applicable rules and regulations of the NYSE MKT, subject
only to official notice of issuance.
(d)    No Injunctions or Actions. No statute, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any federal, state, or local court or governmental authority of
competent jurisdiction which prohibits the consummation of or which would
materially modify or delay any of the transactions contemplated by this
Agreement. No action, suit or proceeding before any federal, state, or local
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, or local governmental authority of competent jurisdiction shall
have been commenced or threatened, against the Company, or any of the officers,
directors or affiliates of the Company, seeking to restrain, prevent or change
the transactions contemplated by this Agreement, or seeking material damages in
connection with such transactions.
(e)    No Material Adverse Effect. Since the date of execution of this
Agreement, no event or series of events shall have occurred that could
reasonably be expected to result in a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and its Subsidiaries, taken as a whole.
4.2    Conditions to the Company’s Obligations. The obligation of the Company to
sell and issue the Shares to the Investor at the Closing is subject to the
fulfillment, to the Company’s reasonable satisfaction, prior to or at the
Closing, of each of the following conditions:
(a)    Representations and Warranties. The representations and warranties of the
Investor shall be true and correct in all material respects as of the date
hereof and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date).
(b)    Covenants. The Investor shall have performed, satisfied and complied in
all respects with the covenants, agreements and conditions required to be
performed, satisfied or complied with by the Investor at or prior to the Closing
Date.
(c)     No Injunctions or Actions. No statute, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any federal, state, or local court or governmental authority of
competent jurisdiction which prohibits the consummation of or which would
materially modify or delay any of the transactions contemplated by this
Agreement. No action, suit or proceeding before any federal, state, or local
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, or local governmental authority of competent jurisdiction shall
have been commenced or threatened, against the Company, or any of the officers,
directors or affiliates of the Company, seeking to restrain, prevent or change
the transactions contemplated by this Agreement, or seeking material damages in
connection with such transactions.

 
2
WA 7935889.6




--------------------------------------------------------------------------------

Exhibit 10.43

4.3    Lock-Up. For a period of 18 months following the date of this Agreement
(the “Lock-Up Period”), the Investor will not, without the prior written consent
of the Company (which consent will not be unreasonably withheld), directly or
indirectly: (i) sell, offer to sell, contract to sell or lend any of the Shares
or any other shares of Common Stock; (ii) effect any short sale or establish or
increase any put equivalent position or liquidate or decrease any call
equivalent position of any of the Shares or any other shares of Common Stock;
(iii) pledge, hypothecate or grant any security interest in any of the Shares or
any other shares of Common Stock; (iv) in any other way transfer or dispose of
any of the Shares or any other shares of Common Stock; (v) enter into any swap,
hedge or similar arrangement or agreement that transfers, in whole or in part,
the economic risk of ownership of any of the Shares or any other shares of
Common Stock, regardless of whether any such transaction is to be settled in
securities, in cash or otherwise; (vi) announce the offering of any of the
Shares or any other shares of Common Stock; (vii) participate in the filing of
any registration statement under the Securities Act in respect of any of the
Shares or any other shares of Common Stock; or (viii) publicly announce the
intention to do any of the foregoing.
4.4    Legend. The Shares may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Shares other than
pursuant to an effective registration statement or Rule 144 (as defined below),
to the Company or to an affiliate of the Investor, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor in customary form to the effect that such transfer does not
require registration of such transferred Shares under the 1933 Act. The Investor
understands that the Shares, except as set forth below, shall bear any legends
as required by applicable state securities or “Blue Sky” laws in addition to a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
The Company shall use its reasonable best efforts, following the expiration of
the Lock-Up Period, to cause its transfer agent to remove the legend set forth
above and to issue a certificate without such legend to the holder of the Shares
at such time as (i) such Shares are registered for resale under the 1933 Act,
(ii) in connection with a sale, assignment or other transfer, such holder
provides the Company with an opinion of counsel, in customary form, to the
effect that such sale, assignment or transfer of the Shares may be made without
registration under the 1933 Act, or (iii) such holder provides the Company with
reasonable assurance in writing that the Shares can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A.

 
3
WA 7935889.6




--------------------------------------------------------------------------------

Exhibit 10.43

5.    Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules or the Public Reports (as defined herein), which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation or
otherwise made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules, the Company hereby makes the
following representations and warranties to the Investors:
5.1    Organization, Good Standing and Qualification. The Company and each of
its Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted.  Neither the Company nor any of its Subsidiaries is in
violation or default of any of the provisions of its respective constitution,
certificate or articles of incorporation, bylaws or other organizational or
charter documents.  Each of the Company and its Subsidiaries is duly qualified
to conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in a material adverse effect on the
results of operations, assets, business, prospects or condition (financial or
otherwise) of the Company and its Subsidiaries, taken as a whole, and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.
5.2    Capitalization and Voting Rights. As of the date hereof, the Company has
240,000,000 authorized shares of Common Stock and 117,043,442 shares of Common
Stock outstanding. All of the outstanding Common Stock has been duly authorized
and validly issued, and are fully paid and nonassessable. Except as set forth in
the Public Reports, no Common Stock is entitled to preemptive rights and there
are no outstanding debt securities and no contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for, any shares of capital stock of the Company other than those issued or
granted in the ordinary course of business pursuant to the Company’s equity
incentive and/or compensatory plans or arrangements.
5.3    Authorization; Enforcement. All corporate action on the part of the
Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement, and the performance of
all obligations of the Company, and the authorization, sale and issuance of the
Shares, have been taken on or prior to the date hereof. This Agreement has been
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 
4
WA 7935889.6




--------------------------------------------------------------------------------

Exhibit 10.43

5.4    Valid Issuance of the Shares. The Shares are duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, and free and clear of all liens, charges, pledges, security interests,
and encumbrances, other than restrictions on transfer under this Agreement and
under applicable state and federal securities laws.
5.5    Offering. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 6 of this Agreement, the offer and sale of
the Shares, as contemplated by this Agreement are exempt from the registration
requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the
qualification or registration requirements of state securities laws or other
applicable blue sky laws.
5.6    Public Reports. The Company is current in its filing obligations under
the Securities Exchange Act of 1934, as amended (the “1934 Act”), including
without limitation as to its filings of Annual Reports on Form 10-K, Quarterly
Reports on Form 10-Q, and Current Reports on Form 8-K (collectively, the “Public
Reports”). The Public Reports do not contain any untrue statement of a material
fact or omit to state any fact necessary to make any statement therein not
misleading. The financial statements included within Company’s Annual Report on
Form 10-K for the year ended December 31, 2014 and for each quarterly period
thereafter (the “Financial Statements”) comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Securities and Exchange Commission (the “Commission”) with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with Generally Accepted Accounting Principles applied on a consistent
basis during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to the
absence of footnotes and normal, immaterial, year-end audit adjustments.
5.7    No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Shares. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by the Investor) relating to or arising out of the transactions
contemplated hereby.
5.8    Investment Company Status. The Company is not, and upon consummation of
the sale of the Shares will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.
5.9    No Disqualification Events. None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering contemplated hereby, any beneficial owner
of 20% or more of the Company’s outstanding voting equity securities, calculated
on the basis of voting power, nor any promoter (as that term is defined in Rule
405 under the 1933 Act) connected with the Company in any capacity

 
5
WA 7935889.6




--------------------------------------------------------------------------------

Exhibit 10.43

at the time of sale (each, an “Issuer Covered Person”) is subject to any of the
“Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
1933 Act (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3) under the 1933 Act. The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event.
6.    Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:
6.1    Authorization. The Investor has full power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby.
6.2    No Public Sale or Distribution. The Investor is acquiring the Shares for
its own account, not as a nominee or agent, and not with a view towards, or for
resale in connection with, the public sale or distribution of any part thereof,
except pursuant to sales registered or exempted under the 1933 Act. The Investor
is acquiring the Shares hereunder in the ordinary course of its business. The
Investor does not presently have any contract, agreement, undertaking,
arrangement or understanding, directly or indirectly, with any individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof (a “Person”) to sell, transfer, pledge, assign or otherwise
distribute any of the Shares.
6.3    Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Shares, and has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Shares.
6.4    Reliance on Exemptions. The Investor understands that the Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Shares.
6.5    Information. The Investor and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Shares which have
been requested by the Investor. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by the Investor or its
advisors, if any, or its representatives shall modify, amend or affect the
Investor’s right to rely on the Company’s representations and warranties
contained herein. The Investor understands that its investment in the Shares
involves a high degree of risk. The Investor has sought such accounting, legal
and tax advice

 
6
WA 7935889.6




--------------------------------------------------------------------------------

Exhibit 10.43

as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Shares. The Investor is relying solely on its
own accounting, legal and tax advisors, and not on any statements of the Company
or any of its agents or representatives, for such accounting, legal and tax
advice with respect to its acquisition of the Shares and the transactions
contemplated by this Agreement.
6.6    No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
6.7    Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and shall
constitute the legal, valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.
6.8    Organization and Standing. The Investor is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of California and has its primary place of business in the State of
California.
6.9    No Short Selling. The Investor represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the 1934 Act) of the Common Stock or
(ii) hedging transaction, which establishes a net short position with respect to
the Common Stock.
7.    Rule 144 Availability; Public Information. At all times during the period
commencing on the Closing Date and ending at such time that all of the Shares
can be sold without the requirement to be in compliance with Rule 144(c)(1)
under the 1933 Act and otherwise without restriction or limitation pursuant to
Rule 144 under the 1933 Act, the Company shall use its commercially reasonable
efforts to ensure the availability of Rule 144 under the 1933 Act to the
Investor with regard to the Shares, including compliance with Rule 144(c)(1)
under the 1933 Act.
8.    Observer Rights. As long as the Investor owns not less than five percent
(5%) of the Company’s outstanding Common Stock, the Company shall invite a
representative of the Investor to attend all meetings of the Company’s Board of
Directors in a nonvoting observer capacity and, in this respect, shall give such
representative copies of all notices, minutes, consents, and other materials
that it provides to its directors; provided, however, that such representative
and the Investor shall agree to hold in confidence and trust and to act in a
fiduciary manner with respect to all information so provided; and provided
further, that the Company reserves the right to withhold or redact any
information and to exclude such representative from any meeting or portion
thereof if access to such information or attendance at such meeting could
adversely affect the attorney-client

 
7
WA 7935889.6




--------------------------------------------------------------------------------

Exhibit 10.43

privilege between the Company and its counsel or result in disclosure of trade
secrets or a conflict of interest, or if the Investor or its representative is a
competitor of the Company.
9.    Reasonable Best Efforts; No Frustration. The Investor shall use its
reasonable best efforts to timely satisfy each of the conditions to be satisfied
by it as provided in Section 4.2 of this Agreement. The Company shall use its
reasonable best efforts to timely satisfy each of the conditions to be satisfied
by it as provided in Section 4.1 of this Agreement.
10.    Termination. In the event that the Closing shall not have occurred within
fifteen (15) business days after the date hereof, then the Investor shall have
the right to terminate its obligations under this Agreement at any time on or
after the close of business on such date without liability of the Investor to
any other party; provided, however, the right to terminate its obligations under
this Agreement pursuant to this Section 10 shall not be available to the
Investor if the failure of the transactions contemplated by this Agreement to
have been consummated by such date is the result of the Investor’s breach of
this Agreement.
11.    Miscellaneous
11.1    Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties (including transferees
of the Shares). Nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.
11.2    Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Kansas, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Kansas or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Kansas. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Johnson County, Kansas, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.
11.3    Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient; if not, then on the next business day,
(c) five (5) business days after having been sent by registered or

 
8
WA 7935889.6




--------------------------------------------------------------------------------

Exhibit 10.43

certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to (a) in the case of the Company, to Hooper Holmes, Inc., 560 N. Rogers
Road, Olathe, KS 66062, Telephone Number: (913) 764-1045, Fax: (913) 764-____,
Attention: CEO, with a copy (which shall not constitute notice) to Spencer Fane
LLP, 1000 Walnut Street, Suite 1400, Kansas City, Missouri 64106, Telephone
Number: (816) 292-8158, Fax: (816) 474-3216, Attention: Peter Mirakian III,
Esq., and (b) in the case of the Investor, to 200 NNH, LLC, Telephone Number:
___________, Fax: _____________, Attention: ___________________, with a copy
(which shall not constitute notice) to
______________________________________________, Telephone Number
_______________, Fax: _________________, Attention: __________________, Esq.
11.4    Amendments and Waivers. No provision of this Agreement may be amended
other than by a written instrument signed by both parties hereto. No provision
of this Agreement may be waived other than in a written instrument signed by the
party against whom enforcement of such waiver is sought. No failure or delay in
the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercises thereof or of any other
right, power or privilege.
11.5    Brokers or Finder’s Fees. The Company shall indemnify and hold harmless
Investor from any liability for any commission or compensation in the nature of
a broker’s or finder’s fee (and the costs and expenses of defending against such
liability or asserted liability) for which the Company or any of its officers,
employees or representatives is responsible.
11.6    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
11.7    Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein.
11.8    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
11.9    Fees and Expenses. The Company shall pay all transfer agent fees
(including, without limitation, any fees required for same-day processing of any
instruction letter delivered by the Company and any exercise notice delivered by
Investor), stamp taxes and other taxes and duties levied in connection with the
delivery of any Shares to the Investor. Except as expressly stated herein, each
party shall bear its own fees and expenses related to the transactions
contemplated by this Agreement.

 
9
WA 7935889.6




--------------------------------------------------------------------------------

Exhibit 10.43

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.
HOOPER HOLMES, INC.
By: /s/ Henry E. Dubois
Name: Henry E. Dubois    
Title: President & CEO    


200 NNH, LLC




By: /s/ J. Vartan Hovsepian    
Name: J. Vartan Hovsepian    
Title: Managing Director    









 
10
WA 7935889.6


